     Case 1:19-cv-00605-KD-MU Document 40 Filed 09/16/21 Page 1 of 1           PageID #: 242


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

CHARLES EUGENE MOORE,                           )
    Plaintiff,                                  )
                                                )
v.                                              )
                                                )         CIVIL ACTION 1:19-00605-KD-MU
CLEO TOLLIVER,                                  )
     Defendant.                                 )

                                         JUDGMENT

        In accordance with the Order issued on this date, it is ORDERED, ADJUDGED, and DECREED

that Defendant Cleo Tolliver's motion for summary judgment is GRANTED, Plaintiff Charles Eugene

Moore's Eighth Amendment claims are DISMISSED, and this action is DISMISSED in its entirety.

        DONE and ORDERED this the 16th day of September 2021.

                                         /s/ Kristi K. DuBose
                                         KRISTI K. DuBOSE
                                         CHIEF UNITED STATES DISTRICT JUDGE
